Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-16 and Species Ib claim 6 in the reply filed on 10/12/22 is acknowledged.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 300b in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The specification is objected to because it  includes the following reference character(s): 108 and 110 not mentioned in the Drawings.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation "the structure".  There is insufficient antecedent basis for this limitation in the claim


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 2018/0092406).

With respect to claim 1, Kim discloses an electronic device comprising: 
an electronic device chassis 611/612/621 that includes an aperture having a first geometry [Figure 6], the aperture to accommodate at least a partial insertion of a structural secondary battery 210 [Figure 2]; 
wherein the structural secondary battery 210 includes:
 one or more secondary storage cells 212; 
a first compression skin 211 at least partially about a first portion of an external surface of the one or more secondary storage cells 212; [Figure 2]
a second compression skin 213 at least partially about a second portion of an external surface of the one or more secondary storage cells 212, the second compression skin 213 physically couples to the first compression skin 211 to trap at least a portion of the one or more secondary storage cells 212 therebetween [Figure 2; Figure 3]; 
a plate 214 having a second geometry coupled to the one or more secondary storage cells 212; [Figure 2]
 wherein the second geometry is similar to the first geometry; and one or more attachment fixtures 611/612 to couple the structural secondary battery and the electronic device chassis. [Figure 6]

With respect to claim 2, Kim discloses wherein the one or more secondary storage cells includes  one or more Lithium-ion (Li-ion) secondary batteries.  [0039-0040]

With respect to claim 9, Kim discloses wherein the chassis includes at least a portion of an electronic device housing.  [Figure 6]

With respect to claim 10, Kim discloses wherein the second geometry includes an aperture geometry having a perimeter with one or more principal dimensions less than a one or more corresponding principal dimensions of the first geometry of a periphery of the plate 214 such that at least a portion of the plate 214  overlays at least a portion of the perimeter of the aperture.  [Figure 6]


With respect to claim 13, Kim discloses wherein the second geometry includes  an aperture geometry having a perimeter with one or more principal dimensions similar to one or more corresponding principal dimensions of the first geometry of a periphery of the plate  such that at least a portion of the plate fits inside at least a portion of the perimeter of the aperture.  [Figure 6]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2018/0092406), as applied to claim 2 above, in further view of Pare et al. (US 2019/0393461).

With respect to claim 3, Kim does not disclose wherein the one or more Li-ion secondary batteries comprise one or more Li-metal anode secondary batteries.  

Pare et al. discloses the used of lithium metal anode batteries in a battery pack. [0007]
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the electronic device to include Li-metal anode secondary batteries, to provide for high energy density. [0007]

Claim(s) 4, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2018/0092406), as applied to claim 1 above, in further view of Moon (US 2006/0176014).

With respect to claim 4, Kim does not disclose wherein the first compression skin and the second compression skin are stainless steel.  
Moon discloses a compression skin of a battery being stainless steel. [0015]

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the first and second compression skin of Kim to be stainless steel, as disclosed in Moon, in order to allow for higher strength. [0015]

With respect to claim 7, Kim discloses further including a surface bonding structure (adhesive layer) to couple the plate 214  to at least a portion of the first compression skin 211.  [Figure 5; 0043-0048]

Kim does not specifically disclose the use of an adhesive.

Moon discloses the use of adhesive tapes 1000 [Figure 7]

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the surface bonding structure of Kim to be an adhesive, as disclosed in Moon, in order to allow for stable fixing. [0037]

With respect to claim 8, Kim does not disclose wherein the chassis include a printed circuit board disposed at least partially within an electronic device housing.  

Moon discloses a printed circuit board 600 disposed at least partially within an electronic device housing. [Figure 7]

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the chassis of Kim to include a printed circuit board disposed at least partially within an electronic device housing, as disclosed in Moon, in order to prevent short circuits.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2018/0092406), as applied to claim 1 above, in further view of Stringer et al. (US 2009/0011331).

With respect to claim 6, Kim does not disclose wherein the second compression skin is coupled to the first compression skin via welding.  

Stringer et al. discloses wherein the different skins surrounding an energy storage device coupled through welding. [Claims]
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the first and second skins of Kim to be coupled via welding, as disclosed in Stringer et al., in order to allow for strong bond and to prevent cell failure.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2018/0092406), as applied to claim 10 above, in further view of Dudley et al. (US 2018/0123191).

With respect to claim 11, Kim does not disclose wherein the one or more attachment fixtures include an adhesive between a periphery of the plate  and a perimeter of the aperture.  

Dudley et al. discloses an electronic device 10 comprising: 
an electronic device chassis 90/100/302 wherein one or more grooves/slants (attachment fixtures) couple the cells 40-70 to the electronic device chassis 90/100/302 [Figures 4-6; 0042-0043]
wherein the one or more attachment fixtures include an adhesive 110/112 between a periphery of the plate  and a perimeter of the aperture [Figure 6; 0044].

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the chassis of Kim wherein the one or more attachment fixtures include an adhesive between a periphery of the plate  and a perimeter of the aperture, as disclosed in Dudley et al., in order to allow for an improved battery system that allows for proper cooling. 

With respect to claim 12, Kim does not disclose wherein the one or more attachment fixtures include one or more mounting brackets in contact with the structural secondary battery and coupled to the electronic device chassis.  

Dudley et al. discloses wherein the one or more attachment fixtures include one or more mounting brackets in contact with the structural secondary battery and coupled to the electronic device chassis.  [0059; Figure 6]

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the chassis of Kim wherein the one or more attachment fixtures include one or more mounting brackets in contact with the structural secondary battery and coupled to the electronic device chassis, as disclosed in Dudley et al., in order to allow for an improved battery system that allows for proper cooling. 


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2018/0092406), as applied to claim 13 above, in further view of Dudley et al. (US 2018/0123191).

With respect to claim 14, Kim does not disclose wherein the one or more attachment fixtures include : a first mounting bracket in contact with a first surface of the structural secondary battery and coupled to an upper surface of the electronic device chassis; a second mounting bracket in contact with a second surface of the structural secondary battery and coupled to  a lower surface of the electronic device chassis; wherein the first surface of the structural secondary battery is transversely opposed across a thickness of the structural secondary battery to the second surface of the structural secondary battery; and wherein the upper surface of the electronic device chassis is transversely opposed across a thickness of the electronic device chassis to the lower surface of the electronic device chassis.  

Dudley et al. discloses wherein the one or more attachment fixtures include : a first mounting bracket in contact with a first surface of the structural secondary battery and coupled to an upper surface of the electronic device chassis; a second mounting bracket in contact with a second surface of the structural secondary battery and coupled to  a lower surface of the electronic device chassis; wherein the first surface of the structural secondary battery is transversely opposed across a thickness of the structural secondary battery to the second surface of the structural secondary battery; and wherein the upper surface of the electronic device chassis is transversely opposed across a thickness of the electronic device chassis to the lower surface of the electronic device chassis. [Figure 6; 0040-0060]

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the chassis of Kim wherein the one or more attachment fixtures include one or more mounting brackets in contact with the structural secondary battery and coupled to the electronic device chassis, as disclosed in Dudley et al., in order to allow for an improved battery system that allows for proper cooling. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2018/0092406), as applied to claim 1 above, in further view of Oksengendler et al.  (US 2019/0131597).

With respect to claim 15, Kim does not disclose wherein the plate has a Young's Modulus of at least 400 Giga-Pascals (GPa).

Oksengendler et al. discloses a mounting plate 105 having a Young’s modulus within a range of 200 Gigapascals (GPa) to 580 GPa. [0028]

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the plate of Kim to have a Young's Modulus of at least 400 Giga-Pascals (GPa), as disclosed in Oksengendler et al., in order to eliminate movement in order to prevent damage. [0028]

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2018/0092406), as applied to claim 1 above, in further view of Shimoda  (US 2017/0257707) and Moon (US 2006/0176014).

With respect to claim 16, Kim does not disclose wherein the structure is a sapphire crystal having a thickness 0.1mm or less.

Shimoda disclose a sapphire crystal structure for a battery. [0022]

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the plate of Kim to be a sapphire crystal, as disclosed in Shimoda, in order to allow for battery protection.

Kim does not disclose wherein the structure has a thickness 0.1mm or less.
Moon discloses a structure having a thickness of 0.1 mm. [0015]

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the structure of Kim to be 0.1 mm thick, as disclosed in Moon, in order to allow for compact design with higher strength. [0015]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723